Citation Nr: 0329983	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  02-12 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 denial by the 
Committee on Waivers and Compromises at the Department of 
Veterans Affairs (VA) Regional Office (RO) in   St. 
Petersburg, Florida, which denied the benefit sought on 
appeal.

The Board notes that in November 2001, the veteran was 
notified that he was over paid pension benefits in the amount 
of $8,043.00.  The veteran filed a waiver request in December 
2001.  In January 2002, the veteran was notified that his 
indebtedness to VA was reduced by $2,506.00, leaving a 
balance of debt in the amount of $5,501.00.   


REMAND

A preliminary review of the claims folder reveals the matter 
is not ripe for appellate disposition.  In the instant case, 
the veteran has filed a request for waiver of pension 
overpayment on the basis of financial hardship.  In 
connection with his claim, the veteran submitted VA Form 
5655, Financial Status Report, received by the RO in November 
2001.  At that time, the veteran reported a total monthly net 
income of $737.00 and total monthly expenses of $390.00.  
Prior to the notice of overpayment, the veteran submitted a 
medical expense report.  It does not appear from a review of 
the record that the veteran submitted a medical expense 
report in connection with his waiver request.  In addition, 
it does not appear that an updated VA Form 5655 was submitted 
prior to the veteran's claim being certified for appeal.  The 
aforementioned financial status report may be inadequate to 
render a decision on the waiver request, as the information 
previously provided is now almost two years old.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be requested to 
submit an updated VA Form 5655, Financial 
Status Report.   The veteran should be 
specifically asked to  include an 
estimate of his monthly medical expenses 
for which he does not get reimbursed.

2.  Thereafter, the issue of waiver of 
recovery of the pension overpayment 
should be readjudicated.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  The 
veteran should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


